Case: 18-40495    Document: 00515549203       Page: 1   Date Filed: 09/01/2020




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                  United States Court of Appeals
                                                                           Fifth Circuit

                                    No. 18-40495                         FILED
                                                                  September 1, 2020
                                                                    Lyle W. Cayce
UNITED STATES OF AMERICA,                                                Clerk

             Plaintiff - Appellee

v.

LAURO PABLO VALDEZ, JR.,

             Defendant - Appellant




                 Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 5:17-CV-35


Before WIENER, ENGELHARDT, and OLDHAM, Circuit Judges.
KURT D. ENGELHARDT, Circuit Judge:
      Defendant-Appellant Lauro Valdez, Jr., federal prisoner # 76629-080,
appeals the denial of his 28 U.S.C. § 2255 motion to set aside his conviction for
being a felon in possession of a firearm. Valdez advanced several grounds for
relief in the district court, but this court granted a certificate of appealability
as to only one: Valdez’s claim that before he pleaded guilty, he received
ineffective assistance of counsel because his trial attorney underestimated the
range of imprisonment recommended by the United States Sentencing
Guidelines (“Guidelines”). United States v. Valdez, No. 18-40495 (5th Cir. Feb.
28, 2019) (one-judge order). The evidence does not support Valdez’s assertion
    Case: 18-40495    Document: 00515549203        Page: 2   Date Filed: 09/01/2020



                                    No. 18-40495
that there is a reasonable probability that he would not have pleaded guilty if
he had been adequately counseled as to his actual Guidelines sentencing range,
so we AFFIRM.
                               I.      Background
      After a jury was empaneled for his trial, Valdez pleaded guilty—with no
plea agreement—to one count of possessing a firearm as a convicted felon, in
violation of 18 U.S.C. § 922(g)(1). Valdez used the firearm to commit murder,
so the Guidelines recommended a range of 324 to 405 months’ imprisonment.
Valdez’s attorney estimated that his Guidelines range would be between
twenty-four and thirty-three months, but the district court, after two colloquies
pursuant to Fed.R.Crim.P. 11(b), accepted the guilty plea and sentenced
Valdez to the statutory maximum term of 120 months in prison.
      The conduct giving rise to Valdez’s conviction took place in 2013, when
Valdez shot and killed Marcelino Rodriguez outside of Valdez’s home. Video
from a surveillance system that Valdez had installed showed Rodriguez
approaching the house. Rodriguez appeared to have something in his hand,
but suspicion that it was a firearm was not borne out, as no such weapon was
found near his body. Rodriguez stopped outside of a metal gate positioned a
few feet from Valdez’s front door. Valdez and his wife told officers after the
shooting that Rodriguez was pounding on the gate and shouting that he was
going to kill Valdez. Valdez then retrieved a handgun from his bedroom and
fired several shots at Rodriguez, knocking him down. The video showed a
bleeding Rodriguez on the ground outside the metal gate gesturing with empty
hands.    Thirty-nine seconds after Rodriguez fell, Valdez walked up to
Rodriguez—who at that point was lying on the ground about twelve feet from
Valdez’s front door—and fired three more rounds into him.
      Valdez was arrested and charged in state court with murder. While the
state case was pending, Valdez was charged in federal court for being a felon
                                         2
     Case: 18-40495        Document: 00515549203          Page: 3     Date Filed: 09/01/2020



                                        No. 18-40495
in possession of a firearm. 1 In the federal matter, Valdez planned to assert a
justification defense. Someone had fired shots at Valdez’s house ten days
before the killing of Rodriguez, and Valdez claimed that he had received
threatening phone calls. Valdez argued that he was justified in possessing the
firearm because, in the context of those prior incidents, he feared for his life
when Rodriguez arrived outside his door and yelled threats.
       Valdez decided to go to trial for the possession charge. On October 19,
2015, after the jury had been selected, the district court conducted a hearing
on whether to allow Valdez to assert the affirmative defense of justification at
trial. The court clarified that Valdez would not be permitted to raise his
affirmative defense unless he could make a prima facie showing on all four
elements 2 of justification. As the court explained, the first element is that the
Defendant was under an unlawful present, imminent, and impending threat
of such a nature as to induce a well-grounded fear of death or serious bodily
injury to himself or to a family member. As to the “imminent and impending
threat” element, the Government pointed out that Valdez possessed the gun
well before Rodriguez arrived at the house, as evidenced by Valdez’s wife’s
statement to the police that Valdez had placed the gun in his nightstand after
the drive-by shooting ten days before the killing. 3 The district court observed



       1  In 1997, Valdez pleaded guilty to conspiracy to possess with intent to distribute an
excess of one hundred kilograms of marijuana, in violation of 21 U.S.C. § 841(a)(1), a felony.
        2 To interpose a justification defense for his possession charge, Valdez was required to

show (1) that he was under an unlawful and present, imminent, and impending threat of
such a nature as to induce a well-grounded apprehension of death or serious bodily injury;
(2) that he had not recklessly or negligently placed himself in a situation in which it was
probable that he would be forced to choose the criminal conduct; (3) that he had no
reasonable, legal alternative to violating the law, both to refuse to do the criminal act and
also to avoid the threatened harm; and (4) that a direct causal relationship may be reasonably
anticipated between the criminal action taken and the avoidance of the threatened harm.
United States v. Gant, 691 F.2d 1159, 1162–63 (5th Cir. 1982).
        3 Valdez’s attorney first insisted that Valdez’s wife said that he had put the gun in the

nightstand after the killing of Rodriguez, not after the earlier drive-by shooting of Valdez’s
                                               3
     Case: 18-40495      Document: 00515549203        Page: 4    Date Filed: 09/01/2020



                                     No. 18-40495
that, if Valdez’s wife did say that he put the gun in his nightstand several days
before the killing, that “in and of itself would be enough for a jury to find
[Valdez] guilty of possession of a firearm by a convicted felon,” because there
would have been no imminent threat to Valdez during those few days prior to
Rodriguez’s appearance at Valdez’s house, such that his possession of the
weapon at that time could not be justified. Consequently, in light of his wife’s
anticipated testimony, Valdez’s failure to meet the “imminent and impending
threat” element would bar him from presenting the defense of justification.
Because of the critical nature of Valdez’s wife’s statement, the hearing paused
for Valdez’s counsel to confer with her in person regarding what she had told
the police. When he returned, Valdez’s counsel confirmed, unfortunately for
his client, that Valdez’s wife did in fact tell officers that Valdez had put the
gun in the nightstand well before the killing.                   Counsel, apparently
acknowledging the damning nature of this evidence in the eyes of a jury,
informed the court that he was now considering a late plea because the
evidence, once revealed, “would change everything.”
      After the wife’s statement had come to light and after conferring with his
counsel, Valdez then, before the district court officially ruled on any pretrial
motions, sought to change his plea to guilty. The court specifically noted that
only his sentence and any § 2255 issues would be appealable, and his counsel
confirmed that was correct. During the Rule 11 colloquy, the district court told
Valdez, appropriately, correctly, and expressly, that
      right now you don’t know what sentence I would give you, I don’t
      know what sentence I would give you and I don’t know that
      because a Probation officer has to meet with you, your lawyer gets
      to be present and they have to give me a report about your criminal



home. The attorney then admitted to not having watched the video or read the report of the
wife’s statement to police.
                                            4
    Case: 18-40495    Document: 00515549203     Page: 5   Date Filed: 09/01/2020



                                 No. 18-40495
      history and then they’ve got to give me a report about this case and
      where you score.
Valdez initially said that his attorney had not reviewed the Guidelines with
him, but after being shown a copy of the manual, he said that he was familiar
with them. The court thoroughly explained how the Guidelines arrive at a
recommended sentence, noted clearly that the court had the power to sentence
above or below that range, and stated the factors that the court must consider
when choosing a sentence. The court asked, “Are you aware of the penalties?”
to which Valdez replied, “Yes, ma’am.” The court then explained that the
statutory maximum penalty was ten years in prison. Valdez again said that
he understood and that he had no questions about the penalty. The court
explicitly addressed the issue of an estimated sentence, including one from
Valdez’s counsel:
      And this is important because I will tell you that [your attorney]
      may have given you a good faith estimate where he thinks you may
      fall in that chart and -- and he may tell you, “You know, I’ve been
      in front of this Judge a lot of times, I think she may or may not do
      this,” but at the end of the day he really has no idea and you
      really have no idea and I have no idea because I don’t know
      where you’re going to score and I don’t know everything
      about your life history, and so whatever your lawyer may
      have said to you is not a promise, it’s not a guarantee and
      it’s not binding on this Court. Do you understand that?
      (emphasis added)
Valdez said, “Yes, ma’am,” and confirmed that he wanted to proceed with
pleading guilty.
      The hearing continued to the next day, October 20, 2015, when the
district court again confirmed that Valdez understood that he could not
withdraw his guilty plea if he was unhappy with the sentence he received. The
court then gave Valdez a chance to withdraw his plea. He declined, and the
court accepted Valdez’s plea of guilty.


                                          5
    Case: 18-40495    Document: 00515549203     Page: 6   Date Filed: 09/01/2020



                                 No. 18-40495
      The district court determined that the Guidelines recommended a range
of imprisonment of 324 to 405 months. Valdez had a criminal history category
of II, which the district court found significantly underrepresented Valdez’s
criminal activity. The district court determined that Valdez’s base offense level
was forty-three because he committed first degree murder when he waited
almost forty seconds after Rodriguez fell to the ground and then walked out of
his house and shot Rodriguez three more times. The court then applied a
three-level reduction for acceptance of responsibility.
      Under the Guidelines, when a firearm is possessed or used in connection
with another offense that results in death, the base offense level for illegal
possession of that firearm is taken from the homicide subpart of the Guidelines
that is most analogous to the conduct, if the resulting offense level is greater
than it would be otherwise.         U.S. SENTENCING GUIDELINES MANUAL
§ 2K2.1(c)(1) (U.S. SENTENCING COMM’N 2015). First degree murder results in
an offense level of forty-three, second degree murder an offense level of thirty-
eight, voluntary manslaughter an offense level of twenty-nine, and involuntary
manslaughter an offense level of twelve to eighteen. Id. §§ 2A1.1, 2A1.2, 2A1.3,
2A1.4.
      Despite the video evidence and undisputed facts, Valdez urged the
district court not to apply the homicide cross-reference because he had not been
convicted of homicide in state court, making the base offense level twenty.
That would have resulted in a Guidelines range of twenty-seven to thirty-three
months of imprisonment after a three-level reduction for acceptance of
responsibility. See Id. Ch. 5, Pt. A. The court overruled Valdez’s objection to
the cross-reference and sentenced him to the statutory maximum term of 120
months in prison. The court observed that, although it found that Valdez
committed first degree murder, the Guidelines recommendation would also
have exceeded the statutory maximum if Valdez had only committed second
                                       6
    Case: 18-40495    Document: 00515549203     Page: 7   Date Filed: 09/01/2020



                                 No. 18-40495
degree murder. Important to the issue raised here, the district court further
explained that even if it had not used a first or second degree murder
application to calculate the Guidelines range, the court would have relied on
Valdez’s extensive and underrepresented criminal history to vary upwards to
the maximum sentence of 120 months.
      Valdez then filed a motion under 28 U.S.C. § 2255, seeking to set aside
his conviction. Valdez originally asserted several grounds for relief but has
since abandoned all but one: that his trial counsel was ineffective in
substantially underestimating Valdez’s Guidelines range and therefore failing
to advise Valdez that he faced a significant risk of receiving the statutory
maximum term of imprisonment. Valdez alleged in his sworn § 2255 motion,
and in a subsequent amendment, that his attorney did not tell him about the
cross-reference provision of the Guidelines and instead advised that his
Guidelines range was either twenty-four to thirty months, according to the
original motion, or twenty-seven to thirty-three months, according to the
amended motion. Contrary to the colloquy on the record, Valdez alleged that,
“[he] did not know that he could be sentenced to the maximum penalty of 10
years if the Court found that he committed murder in the first degree, murder
in the second degree, or voluntary manslaughter,” and that, “[i]f Movant [had]
been aware of the aforementioned provisions of the Guidelines, he would not
have waived his right to a jury trial, because he had a viable defense.” Valdez’s
trial counsel submitted an affidavit stating that he “informed him of the
guideline levels” and the statutory maximum of ten years but admitting that
he did not inform Valdez that the base offense level could be forty.
      The district court denied Valdez’s § 2255 motion. As to the issue now on
appeal, the district court found that Valdez understood that he faced a
maximum possible sentence of 120 months, and there was no evidence that his
counsel promised him a particular sentence. With that understanding, the
                                       7
    Case: 18-40495     Document: 00515549203       Page: 8   Date Filed: 09/01/2020



                                  No. 18-40495
court reasoned, Valdez could not show that he was prejudiced by ignorance of
section 2K2.1(c)(1)(B)’s potential application before his decision to plead guilty.
                           II.    Standard of Review
      In the appeal of a denial of a § 2255 motion, we review the district court’s
factual findings for clear error and its legal conclusions de novo. United States
v. Clay, 921 F.3d 550, 554 (5th Cir. 2019), as revised (Apr. 25, 2019). “A district
court’s conclusions concerning a § 2255 petitioner’s claims of ineffective
assistance of counsel involve mixed questions of fact and law, which we review
de novo.” United States v. Bass, 310 F.3d 321, 325 (5th Cir. 2002).
                                 III.   Analysis
      To prevail on an ineffective assistance of counsel claim, a defendant must
satisfy the test from Strickland v. Washington, 466 U.S. 668 (1984), by showing
that (1) his “counsel’s performance fell below an objective standard of
reasonableness,” and (2) that his counsel’s deficient performance caused him
prejudice. United States v. Grammas, 376 F.3d 433, 436 (5th Cir. 2004). “To
prove prejudice, the defendant must show ‘that there is a reasonable
probability that, but for counsel’s unprofessional errors, the result of the
proceeding would have been different.’”        Bass, 310 F.3d at 325 (quoting
Strickland, 466 U.S. at 694). In the context of a guilty plea, that means there
is a reasonable probability that the defendant “would not have pleaded guilty
and would have insisted on going to trial.” Hill v. Lockhart, 474 U.S. 52, 59
(1985); see also Young v. Spinner, 873 F.3d 282, 285 (5th Cir. 2017).
      This inquiry “focuses on a defendant’s decisionmaking.” Lee v. United
States, 137 S. Ct. 1958, 1966–67 (2017).        “When a defendant alleges his
counsel’s deficient performance led him to accept a guilty plea rather than go
to trial, we do not ask whether, had he gone to trial, the result of that trial
‘would have been different’ than the result of the plea . . . .” Id. at 1965. Of
course, in many cases a defendant’s prospects at trial are relevant to whether
                                        8
    Case: 18-40495     Document: 00515549203     Page: 9    Date Filed: 09/01/2020



                                  No. 18-40495
he or she would have gone to trial instead of pleading guilty. See Hill, 474 U.S.
at 59 (“[For example,] where the alleged error of counsel is a failure to advise
the defendant of a potential affirmative defense to the crime charged, the
resolution of the ‘prejudice’ inquiry will depend largely on whether the
affirmative defense likely would have succeeded at trial.”). “But that is not
because the prejudice inquiry in this context looks to the probability of a
conviction for its own sake. It is instead because defendants obviously weigh
their prospects at trial in deciding whether to accept a plea.” Lee, 137 S. Ct. at
1966. Finally, “[c]ourts should not upset a plea solely because of post hoc
assertions from a defendant about how he would have pleaded but for his
attorney’s deficiencies.    Judges should instead look to contemporaneous
evidence to substantiate a defendant’s expressed preferences.” Id. at 1967; see
also Young, 873 F.3d at 286.      Factors relevant to determining whether a
defendant would have gone to trial can also include “the risks [he] would have
faced at trial,” “his ‘representations about his desire to retract his plea,’” and
“the district court’s admonishments.” United States v. Batamula, 823 F.3d 240
n.4 (5th Cir. 2016) (quoting United States v. Kayode, 777 F.3d 719, 725 (5th
Cir. 2014)).
       Valdez argues that he satisfies the first prong of Strickland because his
counsel’s performance was unreasonably deficient. Counsel underestimated
Valdez’s Guidelines range by failing to consider the cross-reference provision
of section 2K2.1(c)(1).    See Grammas, 376 F.3d at 437.          Based on that
miscalculation, counsel estimated that his Guidelines range would likely be
less than a quarter of the statutory maximum. But Valdez’s counsel did advise
Valdez of the 10-year statutory maximum, which of course he was earlier
advised of in open court at his arraignment.               Despite his counsel’s
underestimation of his Guidelines range, Valdez falls short of demonstrating
an unreasonable deficiency.
                                        9
    Case: 18-40495     Document: 00515549203       Page: 10    Date Filed: 09/01/2020



                                    No. 18-40495
      In Strickland, the Supreme Court emphasized that the Sixth
Amendment does not set forth particular requirements of effective assistance.
See Strickland, 466 U.S. at 688. Instead, “[t]he proper measure of attorney
performance remains simply reasonableness under prevailing professional
norms.” Id. The Court goes on to say that although representation of a
criminal defendant entails certain basic duties, these basic duties “neither
exhaustively define the obligations of counsel nor form a checklist for judicial
evaluation of attorney performance.” Id. at 688. The Court reasons that
judicial scrutiny of counsel’s performance must be “highly deferential” because
“[i]t is all too tempting for a defendant to second-guess counsel’s assistance
after . . . [an] adverse sentence, and it is all too easy for a court . . . to conclude
that a particular act or omission of counsel was unreasonable.” Id. at 689. In
essence, the Sixth Amendment entitles a criminal defendant to reasonable, but
not perfect, representation of counsel.
      In addition, it is axiomatic that post-Booker, the application of the
Guidelines to a sentence is discretionary, and the court is entitled to impose a
variance outside the Guidelines range. See Gall v. United States, 552 U.S. 38,
46–51 (2007). The court is obligated to calculate and consult the Guidelines
range but may use departures up or down from that range, or even jump the
Guidelines and impose a variance if consideration of other factors so warrants.
See id. at 53–56.
      Here, although Valdez’s counsel’s estimate of what he “hoped” Valdez’s
sentence would be was well below the 120 months to which Valdez was
ultimately sentenced, counsel properly apprised Valdez, prior to his pleading
guilty, of the maximum penalty the court could impose. And counsel also made
abundantly clear to Valdez that no estimation he offered was a guarantee or a
promise. It is no doubt that counsel’s estimated sentencing range was far lower


                                          10
    Case: 18-40495        Document: 00515549203          Page: 11      Date Filed: 09/01/2020



                                        No. 18-40495
than Valdez’s actual sentence. Nevertheless, we do not find any deficiency in
counsel’s estimation to be unreasonable. 4
       Moreover, on this record, Valdez has not shown any deficiency caused
him prejudice. Valdez contends that there is a reasonable probability that he
would have continued with his trial if he had known that the cross-reference
provision of the Guidelines created a real risk of receiving the statutory
maximum term of imprisonment. Valdez argues that his contemporaneous
actions in proceeding with jury selection indicate that he would prefer the jury
to hear the evidence and render a verdict. Indeed, at the time he pleaded
guilty, the jury had already been selected and empaneled, and the presentation
of evidence in the case was to begin the next morning. 5
       However, Valdez and his counsel then learned of the district court’s
strong inclination to disallow his defense of justification, based on the expected
testimony of his wife to officers that Valdez was in possession of her gun
several days before he used it to kill Rodriguez—all of which defense counsel
confirmed. In other words, the fortunes of going to trial changed dramatically,
literally overnight, such that Valdez’s conviction was imminent. This drastic
change in circumstances significantly undercuts Valdez’s contention that he
would have gone to trial but for his counsel’s erroneous sentence estimation.
Cf. Lee, 137 S. Ct. at 1966 (“Where a defendant has no plausible chance of an



       4  The dissenting opinion contends that counsel’s performance is unreasonable because
his misestimation stemmed from his ignorance of a “plainly obvious provision.” Yet, it is not
at all uncommon for a cross-reference to be overlooked. The U.S.S.G. Manual contains so
many cross-references that all involved in the calculation frequently miss them: the
Probation Office, defense attorneys, prosecutors, even the district court judge. But
Strickland does not dictate that missing a single cross-reference in the U.S.S.G. is so deficient
that it is constitutionally deficient. And it is inconceivable that a Sixth Amendment violation
occurs when counsel performs with anything less than mathematical precision in navigating
a manual that routinely generates reversible plain error in our court.
        5 Valdez also asserts that he previously declined the Government’s offer of a plea

agreement, although its contents are not known.
                                              11
    Case: 18-40495       Document: 00515549203    Page: 12   Date Filed: 09/01/2020



                                   No. 18-40495
acquittal at trial, it is highly likely that he will accept a plea if the Government
offers one.”). The more obvious explanation for his late plea is made clear at
this juncture in the proceedings: rather than risk conviction by the jury (with
no sentencing benefits whatsoever), Valdez and his counsel hoped to parlay a
late guilty plea into a credit for acceptance of responsibility and his new-found
desire to cooperate or render substantial assistance, perhaps a more promising
opportunity. The record supports this strategic decision of weighing great risk
of conviction and an unavoidable statutory maximum sentence versus entering
the guilty plea and then seeking reduction to a sentence with mitigating factors
that could come with the guilty plea. See Lee, 137 S. Ct. at 1966 (“[A] defendant
facing such long odds will rarely be able to show prejudice from accepting a
guilty plea . . . .”).
       Furthermore, Valdez was clearly aware that the maximum possible
prison term was 120 months, even though he and his attorney were operating
with the understanding that the Guidelines with a plea would suggest a
significantly lower sentence. Valdez and his attorney both agree that they
never discussed the cross-reference provision of the Guidelines, and Valdez’s
attorney does not dispute that he told Valdez that his Guidelines range would
likely be between twenty-four and thirty-three months.           Valdez’s counsel
rationalized pleading guilty before receiving likely adverse key pretrial
rulings, and thereby preserving an appeal only as to the sentence, by saying,
“we’ve looked at it and his sentence, hopefully, wouldn’t be that much.” But
Valdez and his attorney knew full well the circumstances of the charge against
him, including most significantly the use of the subject firearm to murder
Rodriguez, the video showing Valdez shooting Rodriguez point blank three
more times, as well as Valdez’s significant criminal history aside from this
incident. It came as no surprise to the defendant or his counsel that the district
court would indeed factor in all of the circumstances in determining a sentence,
                                        12
   Case: 18-40495      Document: 00515549203    Page: 13   Date Filed: 09/01/2020



                                 No. 18-40495
whether after trial or following a guilty plea. See Lee, 137 S. Ct. at 1966 (“The
decision whether to plead guilty also involves assessing the respective
consequences of a conviction after trial and by plea.”).
      Valdez himself clearly and unequivocally stated, under oath, that he
understood that the maximum penalty was 120 months, his attorney’s
estimate of his sentence could be wrong, was not a “promise” or “guarantee,”
was “not binding on this Court,” and the application of any reduction for an
acceptance of responsibility was entirely up to the court. See Lee, 137 S. Ct. at
1967 (noting courts should use “contemporaneous evidence” to substantiate a
defendant’s claims).    Indeed, the district court points to United States v.
Cogdell, 608 F. App’x 241 (5th Cir. 2015) as a case that presents similar
circumstances, in that the defendant alleged prejudice because he was
ignorant of a career-offender enhancement. There, our court found that
      the district judge conducted a thorough colloquy at the
      rearraignment hearing, explaining that the sentence would
      depend on calculations under the Sentencing Guidelines and that
      the court, regardless of the Guidelines, was free to sentence
      Cogdell up to 40 years. Even if it were assumed that Cogdell was
      ignorant of the career-offender enhancement, he “understood the
      length of time he might possibly receive, [and therefore] he was
      fully aware of his plea’s consequences.”
Id. (citing Barbee, 678 F.2d at 635.). Likewise, as set forth herein, Valdez’s
argument fails on the prejudice prong under Strickland. Valdez was clearly
advised—multiple times—by both the court and his counsel of the maximum
sentence he could receive, such that he was “fully aware of his plea’s
consequences.” See id. And Valdez’s statements at the colloquy, wherein he
confirms his understanding of these consequences, serve as evidence relevant




                                       13
    Case: 18-40495        Document: 00515549203          Page: 14      Date Filed: 09/01/2020



                                        No. 18-40495
to understanding his decision-making at the time. 6                   See United States v.
Lampazianie, 251 F.3d 519, 524 (5th Cir. 2001) (holding that sworn statements
at a plea hearing are entitled to a strong presumption of truthfulness).
       This is not to say that every defendant whose attorney makes an error
in estimating his Guidelines range has not suffered prejudice. 7 But, in this
instance, Valdez has not shown that his counsel’s estimation of the applicable
Guidelines range alone caused him to plead guilty.                      Rather, the record
indicates that Valdez’s decision to plead guilty at the eleventh hour was
logically motivated by the exposure of evidence which proved fatal to his
affirmative defense, all but guaranteeing a conviction at trial, without any
possible sentencing benefits he knew might be available with a plea of guilty.
       Accordingly, the judgment of the district court is AFFIRMED.




       6 The dissent asserts that “[a]t the very least,” the district court should have conducted
an evidentiary hearing. But Valdez failed to raise that argument in his opening brief;
therefore, he has forfeited the issue on appeal. See United States v. Bowen, 818 F.3d 179, 192
n.8 (5th Cir.), cert. denied, ---U.S.----, 136 S. Ct. 2477, 195 L. Ed. 2d 812 (2016).
       7 The dissent suggests that our holding today stands for the proposition that a defense

attorney discharges his duty by merely informing his client of the statutory maximum
sentence. Not so. We are holding, though, that under the particular facts of this case, defense
counsel’s performance was not constitutionally deficient.
                                              14
    Case: 18-40495      Document: 00515549203         Page: 15    Date Filed: 09/01/2020



                                     No. 18-40495
WIENER, Circuit Judge, dissenting:
      I respectfully dissent in the belief that Valdez has satisfied both prongs
of Strickland and that the majority deeply undermines the Sixth Amendment’s
guarantees in contemporary criminal defense by rendering counsel’s
familiarity with the Sentencing Guidelines optional when advising a client of
the consequences of a guilty plea.
      With respect to Strickland’s first prong, “[t]he proper measure of
attorney performance remains simply reasonableness under prevailing
professional norms.” 1 The Guidelines, even though discretionary, play such an
important role in federal criminal defense that it is unreasonable for counsel
to make a grossly inaccurate estimate of the applicable sentencing range
because of his ignorance of basic Guidelines provisions or failure to make a
good faith attempt at a proper calculation.
      The Guidelines are the “lodestone of sentencing,” for “they remain the
starting point for every sentencing calculation in the federal system.” 2 “Even
after Booker rendered the Sentencing Guidelines advisory, district courts have
in the vast majority of cases imposed either within-Guidelines sentences or
sentences that depart downward from the Guidelines on the Government’s
motion.” 3 And when a “sentencing judge sees a reason to vary from the
Guidelines, ‘if the judge uses the sentencing range as the beginning point to
explain the decision to deviate from it, then the Guidelines are in a real sense
the basis for the sentence.’” 4 “That a district court may ultimately sentence a




      1  Padilla v. Kentucky, 559 U.S. 356, 366 (quoting Strickland v. Washington, 466 U.S.
668, 688 (1984)).
       2 Peugh v. United States, 569 U.S. 530, 542, 544 (2013).
       3 Id. at 543–44.
       4 Id. at 542 (quoting Freeman v. United States, 564 U.S. 522, 529 (2011) (plurality

opinion)).
                                            15
    Case: 18-40495          Document: 00515549203    Page: 16     Date Filed: 09/01/2020



                                      No. 18-40495
given defendant outside the Guidelines range does not deprive the Guidelines
of force as the framework for sentencing.” 5
       Because of the importance of sentencing guidelines in contemporary
criminal practice, professional standards for defense counsel repeatedly
emphasize that defense counsel must be familiar with the law and procedures
applicable to sentencing, including any applicable sentencing guidelines. Such
standards can inform the attorney conduct that is reasonable. 6 “Although they
are ‘only guides,’ . . . and not ‘inexorable commands,’ . . . these standards may
be valuable measures of the prevailing professional norms of effective
representation . . . .” 7
       The American Bar Association, for example, states that in reference to
plea agreements, “Defense counsel should investigate and be knowledgeable
about sentencing procedures, law, and alternatives, collateral consequences
and likely outcomes, and the practices of the sentencing judge, and advise the
client on these topics before permitting the client to enter a negotiated
disposition.” 8 At sentencing, “[d]efense counsel should become familiar with
. . . applicable sentencing laws and rules” by “learning the . . . the normal
pattern of sentences for the offense involved, including any guidelines
applicable for . . . sentencing.” 9 Similarly, the National Legal Aid and Defender
Association Performance Guidelines for Criminal Defense Representation
advise that “[c]ounsel should be familiar with the sentencing provisions and




       5 Id.
       6 Strickland, 466 U.S. at 688–89.
       7 Padilla, 559 U.S. at 367 (quoting Strickland, 466 U.S. at 688; Bobby v. Van Hook,

558 U.S. 4, 8 (2009))
       8 CRIMINAL JUSTICE STANDARDS FOR THE DEF. FUNCTION § 4-6.3 (AM. BAR ASS’N 4th

ed. 2017).
       9 Id. § 4-8.3.

                                           16
    Case: 18-40495       Document: 00515549203          Page: 17     Date Filed: 09/01/2020



                                       No. 18-40495
options applicable to the case, including . . . any sentencing guideline
structure.” 10
       Recognizing the importance of the Guidelines in the sentencing process,
several other circuit courts require defense counsel to make a minimally
competent Guidelines estimate, or at least a good faith attempt. They do so, for
the most part, even in the era of advisory Guidelines, and so by implication
hold that defense counsel does not discharge his duty by merely informing his
client of the statutory maximum sentence.
       In the D.C. Circuit, “a lawyer who advises his client whether to accept a
plea offer falls below the threshold of reasonable performance if the lawyer
makes a ‘plainly incorrect’ estimate of the likely sentence due to ignorance of
applicable law of which he ‘should have been aware.’” 11
       In the Sixth Circuit, “[c]ompetent representation . . . demands that
counsel explore the range of penalties a defendant is facing under likely
guidelines calculation scenarios as completely as possible. ‘The failure of
defense counsel to “provide professional guidance to a defendant regarding his
sentence exposure prior to a plea may constitute deficient assistance.”’” 12 The



       10 PERFORMANCE GUIDELINES FOR CRIMINAL DEF. REPRESENTATION § 8.2(a)(1) (NAT’L
LEGAL AID AND DEF. ASSN. 1995).
       11 United States v. Booze, 293 F.3d 516, 518 (D.C. Cir. 2002) (quoting United States

v. Gaviria, 116 F.3d 1498, 1512 (D.C. Cir. 1997)); see also United States v. Hanson, 339 F.3d
983, 990 (D.C. Cir. 2003) (holding that failure to apply career offender enhancement in
making Guidelines estimate was deficient, but finding no prejudice); United States v. Caso,
723 F.3d 215, 224 n.7 (D.C. Cir. 2013) (commenting in the context of whether the statutory
maximum or Guidelines range should be used to determine the seriousness of an offense that
“our cases have made clear that a defense counsel’s conduct may be constitutionally deficient
if counsel fails to advise his client of the correct Guidelines range he would face upon taking
a plea”).
       12 Thompson v. United States, 728 F. App’x 527, 533 (6th Cir. 2018) (quoting Smith v.

United States, 348 F.3d 545, 553 (6th Cir. 2003)); see also United States v. Morris, 470 F.3d
596, 603 (6th Cir. 2006) (holding that state defense counsel was ineffective in relying on
prosecutor’s representation of federal sentencing guidelines range rather than conducting an
independent analysis).
                                             17
    Case: 18-40495           Document: 00515549203         Page: 18      Date Filed: 09/01/2020



                                           No. 18-40495
court in Thompson v. United States held that counsel might have been deficient
when he knew that shots had been fired at officers during a police chase but
failed to take that into account in estimating his client’s Guidelines range. 13
        The Seventh Circuit held that a defendant deserved an evidentiary
hearing by alleging that counsel overestimated the Guidelines range because
he failed to realize that the state conviction on which a recidivist enhancement
was based did not actually qualify. 14 Competent performance “would have
required little more than reading the Indiana statute and the provisions it
cross-referenced, and comparing them to the federal definition of felony drug
offense.” 15
        The Ninth Circuit ruled that “counsel’s failure to anticipate that the
offenses would be grouped for sentencing purposes and then advise [the
defendant] to move to withdraw his agreement to plead guilty was
constitutionally deficient.” 16 The court reasoned that, “[t]hough a mere
inaccurate             prediction,          standing            alone,        would         not
constitute ineffective assistance, the gross mischaracterization of the likely
outcome. . . , combined with the erroneous advice on the possible effects of
going        to   trial,   falls   below    the    level   of    competence      required     of
defense attorneys.” 17 Counsel’s error “was not a minor technical error, but
rather . . . had major impact on the calculation of the discretionary
Sentencing Guidelines.” 18



        13Thompson, 728 F. at 533–34.
        14Brock-Miller v. United States, 887 F.3d 298, 310 (7th Cir. 2018).
       15 Id.; see also United States v. Barnes, 83 F.3d 934, 940 (7th Cir. 1996) (“A defendant

can prove that his attorney’s performance was deficient if he shows that his attorney did not
make a good-faith effort to discover the facts relevant to his sentencing, to analyze those facts
in terms of the applicable legal principles and to discuss that analysis with him.”).
       16 United States v. Manzo, 675 F.3d 1204, 1209–10 (9th Cir. 2012).
       17 Id. (quoting Iaea v. Sunn, 800 F.2d 861, 864 (9th Cir. 1986)).
       18 Id.

                                                  18
    Case: 18-40495        Document: 00515549203          Page: 19     Date Filed: 09/01/2020



                                       No. 18-40495
       In the Tenth Circuit, “[a] miscalculation or erroneous sentence
estimation by defense counsel is not a constitutionally deficient performance
arising to the level of ineffective assistance of counsel[, but] counsel’s failure to
understand the basic structure and mechanics of the sentencing guidelines can
rise to deficient performance under Strickland.” 19
       Finally, there is some support in Fifth Circuit precedent too. In United
States v. Rivas-Lopez, the defendant alleged that “counsel’s calculation of the
Guidelines range for the plea offer significantly overstated [the defendant]’s
actual sentencing exposure” when counsel said the Guidelines range would be
262 to 327 months and it was actually 87 to 108 months. 20 The Guidelines were
merely advisory in Rivas-Lopez, although defense counsel might or might not
have advised the client that there was a mandatory minimum. 21 This court
held that such allegations did not “conclusively show that the prisoner is
entitled to no relief” and remanded for an evidentiary hearing. 22
       In United States v. Scribner, the Government conceded that counsel was
deficient for failing to advise the defendant that the career-offender
enhancement might apply, but this court held that there was no prejudice
because the evidence showed that the defendant would still have gone to trial
even if he had known about the longer Guidelines range. 23 And in United States
v. Smith, this court held that counsel’s failure to object to the district court’s
incorrect calculation of the guidelines range was a deficient performance. 24


       19  United States v. Parker, 720 F.3d 781, 788 n.9 (10th Cir. 2013) (quotations and
citations removed).
        20 United States v. Rivas-Lopez, 678 F.3d 353, 358 (5th Cir. 2012).
        21 See id. at 358–59.
        22 Id. at 359.
        23 United States v. Scribner, 832 F.3d 252, 256 (5th Cir. 2016).
        24 United States v. Smith, 454 F. App’x 260, 261 (5th Cir. 2011) (unpublished); see also

United States v. Franks, 230 F.3d 811, 814 (5th Cir. 2000) (holding, under mandatory
Guidelines, that counsel’s failure to object to the district court double-counting in its
Guidelines calculation was deficient).
                                              19
    Case: 18-40495      Document: 00515549203        Page: 20    Date Filed: 09/01/2020



                                    No. 18-40495
      There is no binding Fifth Circuit precedent holding the inverse, i.e., that
informing a defendant of the maximum sentence renders counsel’s otherwise
erroneous Guidelines calculation reasonable under Strickland. In United
States v. Valdez, this court rejected a defendant’s claim that counsel was
ineffective for failing to advise him that he could be sentenced as a career
offender. 25 We held that, even if counsel failed to advise the defendant of his
“true sentencing exposure,” the defendant “understood the consequences of
pleading guilty” because he knew the statutory maximum sentence. 26 To
support that proposition, this court cited only to United States v. Rivera, which
held that the Guidelines themselves do not violate the Sixth Amendment by
making it impossible for counsel to predict an exact sentence. 27 Reading Valdez
to hold that counsel has no obligation to inform a defendant of anything but
the maximum possible sentence would run counter to at least one Supreme
Court holding. 28 And it would deviate from the general principle in United
States v. Rivas-Lopez, that “[w]hen considering whether to plead guilty or
proceed to trial, a defendant should be aware of the relevant circumstances
and the likely consequences of his decision so that he can make an intelligent
choice.” 29 The reasoning in Valdez seems to fit better within the prejudice
prong of Strickland. The court’s wording on the first prong stopped short of
explicitly holding that counsel’s performance was not deficient, and the court
went on to hold that there was no prejudice anyway. 30 Therefore, in addition
to being nonbinding, Valdez is arguably silent on the deficiency issue.




      25 United States v. Valdez, 578 F. App’x 366, 367 (5th Cir. 2014) (unpublished).
      26 Id.
      27 United States v. Rivera, 898 F.2d 442, 447 (5th Cir. 1990).
      28 See Padilla, 559 U.S. at 360 (counsel must inform defendant when pleading guilty

would make deportation “practically mandatory”).
      29 Rivas-Lopez, 678 F.3d at 356–57.
      30 Valdez, 578 F. App’x at 367.

                                           20
    Case: 18-40495           Document: 00515549203        Page: 21       Date Filed: 09/01/2020



                                          No. 18-40495
         The consistent theme in the foregoing decisions is that defense counsel’s
performance in making a Guidelines calculation is unreasonable under
prevailing professional norms when, because of his ignorance of basic
Guidelines provisions, counsel makes an error of significant magnitude. And
that is precisely what happened here.
         Counsel had to do “little more than read[]” the Guidelines to avoid a
“plainly incorrect” estimate. 31 The cross reference provision at issue appears
in the same section that establishes the base offense level for Valdez’s crime. 32
Counsel did not need to know of its existence independently; he needed only to
have continued reading the three-page section. Neither is the import of the
cross reference subtle. It plainly instructs that, “if death resulted, [apply] the
most analogous offense guideline from Chapter Two, Part A, Subpart 1
(Homicide), if the resulting offense level is greater than that determined
above.” 33
         Not only did counsel fail to read and comprehend the plain language of
the cross reference: He also exhibited a “failure to understand the basic
structure and mechanics of the sentencing guidelines” that led to a “major
impact on the calculation of the discretionary [s]entencing” range. 34 Counsel
entirely failed to advise Valdez that he could effectively be sentenced for
murder. That led, in turn, to an underestimation of his Guidelines range by a
factor of ten! Valdez’s counsel never offered even a colorable justification for
believing that the district court could not or would not consider the homicide
in sentencing Valdez for the possession of a firearm; the district court
admonished counsel to refrain from making frivolous arguments for why the


         31   Brock-Miller, 887 F.3d at 310; Booze, 293 F.3d at 518.
         32   See U.S. SENTENCING GUIDELINES MANUAL § 2K2.1 (U.S. SENTENCING COMM’N
2015).
         33   U.S.S.G. § 2K2.1(c)(1)(B).
         34   Parker, 720 F.3d at 788 n.9; Manzo, 675 F.3d at 1209–10.
                                                21
    Case: 18-40495      Document: 00515549203       Page: 22   Date Filed: 09/01/2020



                                     No. 18-40495
cross reference should not apply. The fact that the calculation of a sentencing
range may consider all relevant conduct related to the offense, including even
crimes of which a defendant has been acquitted, is a fundamental feature of
the Guidelines. Ignorance of such basic workings of the federal sentencing
scheme is legally unreasonable.
      Furthermore, counsel’s error’s genesis in ignorance and lack of diligence
blunts the majority’s concern about “second-guess[ing]” counsel. The Supreme
Court in Strickland was especially concerned about courts overturning
convictions when, in hindsight, counsel’s strategy proved ineffective. 35 The
Court required that petitioners “identify the acts or omissions of counsel that
are alleged not to have been the result of reasonable professional judgment.”36
It imposed a presumption that counsel’s actions “might be considered sound
trial strategy.” 37
      Here, however, there is no question of strategy whatsoever. Counsel did
not make an erroneous but professionally reasonable judgment about whether
to apply the Guidelines’ cross reference provision in calculating Valdez’s
sentencing range. Instead, he entirely failed to notice or engage with the
provision at all. Counsel was deficient because he did not exercise basic
diligence in advising Valdez about the sentencing scheme that he was facing.
      The Sentencing Guidelines play too central a role in contemporary
criminal defense for counsel’s obligation to begin and end with informing his
client of the statutory maximum sentence. When, as here, counsel grossly
misestimates a Guidelines calculation because of ignorance of a plainly obvious
provision, counsel’s performance is unreasonable under the first prong of




      35 See Strickland, 466 U.S. at 688–90.
      36 Id. at 690.
      37 Id. at 689.

                                           22
    Case: 18-40495    Document: 00515549203      Page: 23    Date Filed: 09/01/2020



                                  No. 18-40495
Strickland. To hold otherwise, as does the majority, empties Strickland’s
protections of any real meaning in the context of the Guidelines.
      Valdez also satisfies the second prong of Strickland: He has shown a
reasonable probability that, had he been correctly informed of the impact of
the cross reference on the Guidelines calculation, he would not have pleaded
guilty. The majority applies essentially three rationales for concluding that
Valdez would have pleaded guilty even if he had known the correct Guidelines
range: (1) After his chances of success at trial were drastically narrowed,
Valdez made a strategic choice to plead guilty to mitigate his sentence; (2)
Valdez knew that, when selecting a sentence, the district court judge would
consider that he had killed someone; and (3) Valdez was fully aware of his
plea’s consequences because he knew that he could be sentenced to ten years.
      With respect to the first rationale, the majority ignores the fact that
counsel’s error led Valdez to believe that there were benefits to pleading guilty
that did not actually exist under the correct Guidelines calculation. According
to the advice that Valdez received from his counsel, a three-level reduction for
acceptance of responsibility would have decreased Valdez’s Guidelines range
from thirty-seven to forty-six months to twenty-seven to thirty-three months,
shaving about a year off of a three-to-four-year sentence if it were to be applied.
On the other hand, under a proper reading of the Guidelines, if Valdez were
found to have committed first or second degree murder, there would be no
benefit from the reduction for acceptance of responsibility because the reduced
Guidelines range would still entirely exceed the statutory maximum.
      Had Valdez understood the truth about his Guidelines sentence
recommendation, he would have known that the only benefit to pleading guilty
was preserving the possibility of receiving a reduction for acceptance of
responsibility in the unlikely event that the court should conclude that he did
not commit murder. In exchange, he gave up the possibility that (1) the court
                                        23
    Case: 18-40495       Document: 00515549203          Page: 24     Date Filed: 09/01/2020



                                       No. 18-40495
would allow his defense of justification to go to a jury, and (2) a jury would
acquit him, with or without the justification defense. 38 The chance of acquittal
was small, but when the consequences of a conviction after trial and plea “are,
from the defendant’s perspective, similarly dire, even the smallest chance of
success at trial may look attractive.” 39 Counsel’s error hid from Valdez both the
magnitude of the consequences he faced and the narrowness of any possible
benefit from pleading guilty. There is no doubt that, as the majority reasons,
Valdez pleaded guilty at the last minute because of the change in
circumstances when he learned of his wife’s statements to the police. 40 But he
did so in the belief that the Guidelines afforded him a chance at a reduction for
taking responsibility when they realistically did not.
       With respect to the second rationale, the contemporaneous evidence
suggests exactly the opposite of that which the majority concluded: Because of
the erroneous advice of his counsel, Valdez did not know that he would
effectively be sentenced for murder. There is no evidence that Valdez’s counsel
ever told him that the court would even consider Valdez’s killing a man when
deciding the sentence for possessing a firearm. And neither did the district
court ever mention it during the colloquy. Instead, the district court repeatedly
emphasized to Valdez and his counsel that the firearms charge was entirely
separate from the state murder charge. The court said, for example, “[H]e’s not


       38  Cf. Young v. Spinner, 873 F.3d 282, 287 (5th Cir. 2017) (denying habeas petition for
relief from state conviction when defendant “had little to gain and much potentially to lose”
from going to trial and thus was unlikely to have actually decided not to plead guilty).
        39 Lee v. United States, 137 S. Ct. 1958, 1966 (2017) (vacating guilty plea when, even

though defendant would “almost certainly” be deported if he went to trial, it was his only way
to avoid certain deportation after pleading guilty).
        40 The majority suggests that Valdez must show that “counsel’s estimation of the

applicable Guidelines range alone caused him to plead guilty.” Neither Strickland nor any
other precedent imposes a sole causation requirement on counsel’s ineffectiveness. See
Strickland, 466 U.S. at 694. Valdez need only show that, had counsel given him a reasonable
estimate of his Guidelines range, there is a reasonable probability that he (Valdez) would
have gone to trial. Id.
                                             24
    Case: 18-40495           Document: 00515549203         Page: 25   Date Filed: 09/01/2020



                                          No. 18-40495
before the Court on the murder charge, you’ll have to deal with that with the
State when the State goes forward with that.” And, “You’re not before me on
the murder charges, I have nothing to do with what the State will or will not
do to you other than, I guess, one caveat, I can order that whatever sentence I
give to you run consecutive to . . . whatever happens to you over there.” And,
“This is felon in possession of a firearm, that’s murder. They’re separate
crimes . . . .” And, “[T]hey are separate crimes, they’re separate matters
altogether . . . .” All of that is true, of course. But from Valdez’s perspective, it
could have appeared consistent with the erroneous advice received from
counsel that he would not be effectively sentenced for murder on the federal
firearms charge.
         The third rationale—that Valdez was fully aware that he could be
sentenced to ten years—is certainly some contemporaneous evidence that
Valdez would still have pleaded guilty even if he knew that his Guidelines
range was well above ten years. But it is not dispositive. The Supreme Court’s
reasoning in Peugh v. United States is helpful here too. 41 Despite the advisory
nature of the Guidelines, “the defendant will be aware that the range is
intended to, and usually does, exert controlling influence on the sentence that
the court will impose.” 42 None of Valdez’s statements at the colloquy need be
false to conclude that there is a reasonable probability that he would not have
pleaded guilty if he had known about the cross reference provision. It is
perfectly rational for a defendant to rely on his counsel’s estimation of his
Guidelines range when weighing the pros and cons of pleading guilty, even
while knowing that the estimate could be wrong and is not binding on the
court.



         41   Peugh, 569 U.S. at 545 (Sotomayor, J. concurring).
         42 Id.
                                                 25
    Case: 18-40495       Document: 00515549203         Page: 26     Date Filed: 09/01/2020



                                      No. 18-40495
       The district court was wrong to treat Valdez’s awareness of the statutory
maximum penalty as the end of the inquiry; the appellate majority veers
perilously close to doing so as well. Limiting the prejudice inquiry to the plea
colloquy is inconsistent with the Supreme Court’s direction that whether “a
plea is knowing and voluntary . . . is not the correct means by which to address
a claim of ineffective assistance of counsel.” 43 For that very reason, the
Supreme Court has “also rejected the argument . . . that a knowing and
voluntary plea supersedes errors by defense counsel.” 44
       That United States v. Cogdell terminates its analysis at the defendant’s
knowledge of the statutory maximum is not persuasive. 45 There, the defendant
“offer[ed] only his bare assertion that he was unaware of the sentencing
consequences of his plea. But he neither sa[id] that counsel misled him nor
attempt[ed] to explain how counsel performed deficiently.” 46 There was,
therefore, nothing beyond the colloquy for the court to analyze. Here, by
contrast, Valdez has shown that his counsel affirmatively misled him about
the likely consequences of his plea: Valdez was very likely to receive the
statutory maximum rather than the two to three years that counsel advised.
There was little chance that pleading guilty would confer any advantage
because the reduction for acceptance of responsibility would be absorbed by the
Guidelines range for several levels of homicide. If Cogdell says anything more
than that a defendant cannot show prejudice when he knows the statutory
maximum and has no explanation for how he was misled, it would contradict
the requirement in Lee v. United States, that the prejudice inquiry “demands




       43 Lafler v. Cooper, 566 U.S. 156, 173 (2012).
       44 Missouri v. Frye, 566 U.S. 134, 141 (2012) (discussing holding in Padilla, 559 U.S.
at 374, that counsel must advise defendant whether a plea carries the risk of deportation).
       45 United States v. Cogdell, 608 F. App’x 241, 242 (5th Cir. 2015).
       46 Id. at 241–42.

                                             26
    Case: 18-40495        Document: 00515549203         Page: 27     Date Filed: 09/01/2020



                                        No. 18-40495
a case-by-case examination of the totality of the evidence . . . focus[ed] on a
defendant’s decisionmaking.” 47
      Considering (1) the unique (if unintentional) way in which Valdez’s
counsel misled him to believe there were likely benefits to pleading guilty, (2)
that Valdez was ready to go to trial, and (3) that Valdez (and his counsel)
appeared to be operating with the understanding that the Guidelines would
recommend a significantly lower sentence, Valdez has shown that there is a
reasonable probability that he would have gone to trial if he had been given a
competent Guidelines estimate.
      At the very least, Valdez has shown enough to merit an evidentiary
hearing in the district court, which he was denied. “A district court must hold
an evidentiary hearing ‘[u]nless the motion and the files and records of the case
conclusively show that the prisoner is entitled to no relief.’” 48 Valdez’s claim is
plausible enough that he should be allowed to present evidence regarding (1)
why counsel failed to advise him of the cross reference provision and (2) the
benefits that counsel erroneously advised Valdez might accrue from his
pleading guilty.
      These are the reasons why I respectfully dissent.




      47   Lee, 137 S. Ct. at 1966 (internal quotations removed).
      48   Rivas-Lopez, 678 F.3d at 358 (quoting 28 U.S.C. § 2255(b)).
                                              27